     Case 9:20-cv-00082-DNH-CFH Document 42 Filed 08/26/21 Page 1 of 3




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
--------------------------------

CARLTON WALKER,

                    Plaintiff,

              -v-                        9:20-CV-82

SENECAL and BRIAN
BENWARE,

                    Defendants.

--------------------------------

APPEARANCES:                             OF COUNSEL:

CARLTON WALKER
Plaintiff, Pro Se
Franklin Correctional Facility
P.O. Box 10
Malone, NY 12953

HON. LETITIA JAMES                       MARK G. MITCHELL, ESQ.
New York State Attorney General          Ass’t Attorney General
Attorneys for Defendants
The Capitol
Albany, NY 12224

DAVID N. HURD
United States District Judge


             ORDER ON REPORT & RECOMMENDATION

  On January 23, 2020, pro se plaintiff Carlton Walker (“plaintiff”), an

inmate in the custody of the New York State Department of Corrections and
     Case 9:20-cv-00082-DNH-CFH Document 42 Filed 08/26/21 Page 2 of 3




Community Supervision (“DOCCS”) at Bare Hill Correctional Facility (“Bare

Hill C.F.”), filed this 42 U.S.C. § 1983 action against, inter alios, defendants

Richard Senecal (“Senecal”) and Brian Benware (“Benware”), two Corrections

Officers employed by DOCCS at Bare Hill C.F. Dkt. No. 1. Following some

preliminary motion practice, defendants moved under Federal Rule of Civil

Procedure (“Rule”) 12(b)(6) to dismiss plaintiff’s complaint. Dkt. No. 32.

   On July 19, 2021, U.S. Magistrate Judge Christian F. Hummel advised by

Report & Recommendation (“R&R”) that defendants’ motion to dismiss the

complaint be granted in part and denied in part. Dkt. No. 38. Judge

Hummel’s R&R recommended that defendants’ motion to dismiss be granted

as to plaintiff’s: (1) First Amendment retaliation claims against Senecal

based on (a) a missed meal, (b) access to the messhall, (c) pat frisks, and

(d) verbal harassments claims related to a “diet card” and recreation; and

(2) First Amendment retaliation claims against Benware. However, Judge

Hummel’s R&R recommended that defendants’ motion to dismiss be denied

as to plaintiff’s: (1) First Amendment retaliation claim against Senecal based

on the allegations that Senecal destroyed plaintiff’s legal materials and

threatened him in September of 2017.

   Plaintiff has objected to the R&R, Dkt. No. 39, and defendants have filed a

response to plaintiff’s objections, Dkt. No. 41. Upon de novo review of the



                                       -2-
        Case 9:20-cv-00082-DNH-CFH Document 42 Filed 08/26/21 Page 3 of 3




portions to which plaintiff has objected, the Report & Recommendation will

be accepted and adopted in all respects. See 28 U.S.C. § 636(b)(1)(C).

   Therefore, it is

   ORDERED that

   1. The Report & Recommendation is ADOPTED;

   2. Defendants’ motion to dismiss is GRANTED in part and DENIED in

part;

   3. The following claims are DISMISSED: (1) plaintiff’s First Amendment

retaliation claims against Senecal based on (a) a missed meal, (b) access to

the messhall, (c) pat frisks, and (d) verbal harassments claims related to a

“diet card” and recreation; and (2) First Amendment retaliation claims

against Benware;

   3. The following claim survives dismissal and require a response: (1) First

Amendment retaliation claim against Senecal based on the allegations that

Senecal destroyed plaintiff’s legal materials and threatened him in

September of 2017; and

   4. Defendants shall answer the remaining claim within fourteen days of

the date of this opinion.

   IT IS SO ORDERED.


Dated: August 26, 2021
       Utica, New York.

                                       -3-
